Judge Thompson
differing from his brethren, delivered the following opinion:
In this case there is no testimony conclusive to my mind to induce me to think there was either an actual orlegalfraud, and therefore the statute of limitations ought to prevail. The evidence of Mrs. Munford may have been founded in misapprehension, and there are circumstances to induce the supposition that she wras mistaken, or had forgotten; for no person who had any knowledge of Robertson’s prudence and circumspection, could for a moment suppose that he would have given the full value of the negroes, under a knowledge that he was purchasing only an estate for years. Moreover, it was proven by Mrs. Cameron, that at the time Dr. Charlton and Robertson were concluding the contract, the latter asked the former if the property was clear of all incum-brances, and was answered in the affirmative.
' W. THOMPSON.